Appleton, C. J.
It appears that one James Houdlette, having a bill of lading of a quantity of hay shipped on board the bark Savannah for New Orleans, indorsed the same to the plaintiffs, who thus as between them and Houdlette acquired a good title to the hay. Bills of lading are transferable by indorsement and pass the title to the indorsee. Winslow v. Norton, 29 Maine, 419. There is nothing in the evidence which discloses any right on the part of the defendants to contest the plaintiff’s title.
The owners of a vessel are liable in solido for its debts. 1 Parsons on Shipping and Admiralty, 100.
The defendant Southard was a part owner of the bark to the extent of one-sixteenth. The other owners do not defend. It does not appear whether they are living or within the state. No plea in abatement has been filed. Judgment, therefore, must be rendered for the amount due against such of the owners as are parties and upon whom due service has been made.
The hay was sold at New Orleans by the master, who was consignee, and the proceeds applied to disburse the expenses of the vessel. The plaintiffs testify that they called on the defendant Southard, who did not contest the liability of the owners of the bark but referred him to H. S. Hagar, the ship’s husband, by whom the business relating to the vessel had been transacted. Hagar, upon being called upon, admitted the liability of the vessel. The statements and admissions of Southard as testified to by the plaintiffs not having been denied or in any way modified, must be taken as true.

Defendants defaulted.

Walton, Dicxeeson, Barrows, Daneorth and Peters, JJ., concurred.